DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 3A, reference number 30 is shown, but fails to be mentioned in the Specification.
In Figure 9, reference number 908 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

The drawings are objected to because:
In Figure 5, the holes are shown represented by number 508; however, in paragraph [0041] of the Specification, numbers 508 and 408 are used to reference the holes.
Further in Figure 5, the transducer is shown represented by number 504 and the base is represented by number 506; however, in paragraph [0041] number 504 is used to reference the base and 506 is used to reference the transducer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “702”, “704” and “706” have been used to designate both a top cap, base and transducer in Figure 7 and paragraph [0046] and a bottom surface, saddle insert and bridge in Figure 8 and paragraph [0048].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a bridge comprising multiple pickup saddles as recited in claim 5 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0050] makes reference to Figure 8, however, the reference numbers discussed are found in Figure 9, and Figure 8 was previously discussed in paragraph [0048]. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, please reconsider the order or arrangement of the limitations, given “a receiving portion” of a top cap and “a mating portion of a base” are recited in lines 2-3, and “a base”, “a mating portion” of said base and “a receiving portion of the top cap” are recited in lines 4-5.  Examiner believes that the elements recited are meant to be the same and that only one top cap with receiving portion and only one base with mating portion are intended; however, the wording can be construed as multiple parts and it could be considered indefinite whether a different base, mating portion and receiving portion are being claimed in the second portion of the claim. 
Claim 5 contains the trademark/trade name “tune-o-matic”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods a specific type of bridge and, accordingly, the identification/description is indefinite.
As for claim 9, the recitation that the “piezoelectric transducer is … connected to a positive wire facing downward from the piezoelectric transducer” is indefinite given it appears to recite that the transducer is connected to a wire coming from the transducer. Examiner believes the Applicant intends to recite the orientation of the wire in relation to the transducer.
The remaining claims no specifically discussed depend from and therefore include the rejected limitations discussed above.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Raisanen (6,336,367).
In terms of claims 1 and 2, Raisanen teaches a device for stringed instruments comprising a top cap (19) with U-shaped portion (10) having at least 2 legs or sides, 
As for claim 5, Raisanen teaches the use of the transducer unit discussed above in conjunction with a bridge (25) (see Figure 2B).
As for claim 7, Raisanen teaches the ability to use a set of multiple transducer units (see column 4, lines 23-29).
As for claim 8, Raisanen teaches the use of solder for multiple types of connections throughout the device, including the use of solder to connect wires (see column 3, lines 8-9).
As for claim 9, Raisanen shows the piezoelectric transducer (11) affixed to the underside of the top cap (19), and the wires (15) facing downward (see Figure 1).
As for claim 10, Raisanen show the positive wire (15) passing through a hole in the base (17) and exiting the underside of the base (see Figure 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of that which would have been obvious to one of ordinary skill in the art.
As for claims 3, 4 and 6, Raisanen fails to explicitly teach the claimed shape with taper of the fitted parts or the base having a curved bottom. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to provide the design features recited, given it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well given the device of Raisanen allows for press fitting of the top and base and allows for functional connection with a bridge as claimed and disclosed in the present Specification.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publication to Finkle (US 2013/0019736) (Figures 1 and 2) and the US patent to Baggs (4,314,495) (Figures 8 and 9). See also the US patents to Wellings (4,230,013) (Figures 6 and 7), Baker (10,991,353) (Figures 7C-10B) and Clark (10,636,403) (Figures 1 and 2), and the US patent application publication to Takabayashi (US 2010/0307324) (Figures 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        6/29/2021